Roe, C. J. This claim arises out of the death of Charles Eugene Woodworth, a member of the Civil Defense Corps of Tolona, Illinois. The decedent’s widow seeks compensation pursuant to the provisions of the “Law Enforcement Officers, Civil Defense Workers, Civil Air Patrol Members, Paramedics and Firemen Compensation Act” (the Act). (Ill. Rev. Stat., ch. 48, par. 281 et seq.). The Claimant is the widow of the decedent as indicated by the verified application for benefits and a copy of the marriage certificate attached to the report of the Attorney General. On January 24, 1979, the decedent was called up to participate in a training exercise conducted by the Tolona Civil Defense Corps during a heavy snowstorm. While responding to a call from the supervisor of the exercise to aid a motorist who was stuck in a snowbank, the emergency vehicle driven by the decedent became stuck in a ditch. While his co-worker attempted to extricate his vehicle with a tow truck, the decedent suffered a heart attack and died. The cause of death was coronary thrombosis. This court has on previous occasions considered other cases involving heart attacks and whether such deaths are compensable under the Act. The test has been whether the decedent lost his life as a result of injury arising from an accidental cause received in the active performance of his duties. In re Application of Parchert, No. 00151, decided June 4, 1980. Applying that standard in the instant claim, this court finds that the heart attack causing death arose while Woodworth was actively performing his assigned duties as a civil defense worker. As set forth in Parchert, coverage under the Act is not limited to healthy policemen, firemen, or other covered persons. The Act is concerned with providing additional compensation to those certain members of the public who perform services on behalf of governmental agencies which benefit the public as a whole. Here Mr. Wood-worth responded to a request by the local Civil Defense Director to participate in an exercise of the Emergency Services & Disaster Agency to aid the motoring public in an emergency blizzard situation. Having voluntarily given of his time, Woodworth was stricken with a fatal heart attack while responding to a call to aid a trapped motorist. Under these circumstances, we find this claim is compensable under the Act. It is hereby ordered that the sum of $20,000.00 (twenty thousand dollars) be, and hereby is awarded to Margaret Woodworth, widow of Charles Eugene Wood-worth, decedent.